UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
-------------------------------------------------------
                                                          :
JOHN LOUIS TURNER, JR.,                                   :   CASE NO. 1:19CV00848
                                                          :
                       Plaintiff,                         :
                                                          :
vs.                                                       :   ORDER OF DISMISSAL
                                                          :   [Resolving Doc. 1]
JUDGE EUGENE A. LUCCI,                                    :
                                                          :
                       Defendant.                         :
                                                          :
-------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

            On April 16, 2019, pro se plaintiff John Louis Turner, Jr. filed a complaint against Judge

Eugene A. Lucci pursuant to 42 U.S.C. § 1983. The allegations in the complaint concern a

criminal matter in Lake County, Ohio.1 For the reasons that follow, this action is dismissed.

      A. Background

            Turner filed a motion to proceed with this action in forma pauperis.2 Magistrate

Judge Jonathan D. Greenberg determined that the motion was deficient and, on July 8, 2019,

ordered Turner to either pay the filing fee or complete and file the financial application

attached thereto.3 The deficiency order provided Turner with 30 days to comply, and

expressly warned that “[f]ailure to fully and timely comply with the requirements of this

Order may result in dismissal of this action without further notice.”4




1
  Doc. 1.
2
  Doc. 2.
3
  Doc. 3.
4
  Id.
Case No. 1:19CV00848
Gwin, J.

        On July 8, 2019, a copy of the deficiency order was mailed to Turner at his address of

record. There is no indication on the docket that the mailing was returned to the Court as

undeliverable. Turner has not responded to the deficiency order.

    B. Law and Analysis

        This case is subject to the provisions of 28 U.S.C. § 1915 regarding prisoner in forma

pauperis civil actions.5 When a prisoner files a civil rights action, he must pay the filing fee.

“‘[T]he only issue is whether the inmate pays the entire fee at the initiation of the

proceedings or over a period of time under an installment plan. Prisoners are no longer

entitled to a waiver of fees and costs.’”6

        The deficiency order issued by Magistrate Judge Greenberg required Turner to

comply with the statute’s requirements in order to proceed with this action without the full

prepayment of fees.7 If a prisoner fails to comply with a court’s deficiency order, his case is

subject to dismissal.8

        When this case was filed, Turner did not pay the filing fee or submit the required

statutory documentation to proceed in forma pauperis. Magistrate Judge Greenberg




5
  See Jackson v. Mich. Parole Bd., No. 06-CV-11666, 2006 WL 1452112, at *1 (E.D. Mich. May 24, 2006) (Congress
primarily targeted prisoner civil rights cases when it enacted the filing fee provision of the Prisoner Litigation
Reform Act.).
6
  Jones v. White, No. 10-15156, 2014 WL 238169, at *2 (E.D. Mich. Jan. 22, 2014) (quoting In re Prison Litigation
Reform Act, 105 F.3d 1131, 1131 (6th Cir. 1997)).
7
  See McCullough v. Fed. Bureau of Prisons, No. 13-10282, 2013 WL 2147001, at *1 (E.D. Mich. May 16, 2013)
(“Submission of [a] sufficient affidavit and a certified trust fund account in accordance with the statute are
statutory requirements for proceeding in forma pauperis.”) (citing McGore v. Wrigglesworth, 114 F.3d 601, 605
(6th Cir. 1997) (overruled on other grounds)).
8
  See In re Prison Litigation Reform Act, 105 F.3d at 1132 (If a prisoner does not comply with the court’s
instructions regarding payment of fees or filing for pauper status, the court shall presume the prisoner is not a
pauper, assess the fee, and dismiss the case for want of prosecution.); Hill v. Lucas Cty. Common Pleas Court, 190
F. Supp. 3d 732, 732 (N.D. Ohio 2016) (dismissing case without prejudice where plaintiff failed to comply with a
deficiency order).
                                                       -2-
Case No. 1:19CV00848
Gwin, J.

notified Turner of the deficiency, provided him with 30 days to pay the filing fee or correct

the deficiency, and warned that failure to comply may result in dismissal of this action

without further notice. Turner did not comply with the deficiency order, seek an extension

of time to do so, or provide the Court with any explanation as to why he could not comply.

         Accordingly, this case is dismissed without prejudice for want of prosecution for

failing to comply with the deficiency order.9

    C. Conclusion

         For all the foregoing reasons, this action is dismissed without prejudice. The Court

certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could not be

taken in good faith.


         IT IS SO ORDERED.



Dated: August 16, 2019                                         s/ James S. Gwin
                                                               JAMES S. GWIN
                                                               UNITED STATES DISTRICT JUDGE




9
 Erby v. Kula, 113 F. App’x 74, 76 (6th Cir. 2004) (dismissal of § 1983 action for failure to comply with the court’s
deficiency order was not an abuse of discretion where the order identified the required documentation to
proceed in forma pauperis and warned that failure to comply with the order may result in dismissal); Davis v.
United States, 73 F. App’x 804, 805 (6th Cir. 2003) (affirming dismissal of prisoner civil action for want of
prosecution for failure to comply with deficiency order notifying plaintiff of the required documents and
granting him 30 days to comply).
                                                         -3-
Case No. 1:19CV00848
Gwin, J.




                       -4-
